DETAILED ACTION
This action is a response to communication filed April 13th, 2021.
Claims 1-20 are pending in this application.  Claims 1, 8, and 15 are currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sane et al (U.S. Patent Application Publication no. 2017/0048146, hereinafter Sane) in view of Bafna et al (U.S. Patent Application Publication no. 2018/0157522, hereinafter Bafna).

With respect to claims 1, 8, and 15, Sane discloses a method, computer program product, and system for balancing load across multiple file servers (paragraph [0021]), the method comprising:
load experienced by a plurality of file servers in an active-active configuration (paragraph [0022], lines 13-22; paragraph [0036], lines 1-8, data flow);
receiving, from a client node, a request for an address (paragraph [0034], lines 9-16)  associated with one of the file servers (paragraph [0036], lines 1-8, client system sending a request for a resource);
distribution database 506); and 
returning, to the client node in response to the request, an address associated with the particular file server (paragraph [0031], lines 1-11).
But Sane does not disclose measuring load experienced by a plurality of file servers in an active-active configuration.
However, Bafna discloses measuring load (paragraph [0063], lines 3-17, determining the resource consumption) experienced by a plurality of file servers in an active-active configuration (paragraph [0138], lines 1-7, failover capability…to provide high availability);
receiving, from a client node, a request for an address (paragraphs [0133], lines 1-6)  associated with one of the file servers (paragraph [0098], lines 1-8).
reassigning addresses between the file servers to reduce load imbalance therebetween (paragraph [0077], lines 1-4, rebalance), wherein reassigning addresses comprises moving an address associated with a first file server of the plurality to a second file server of the plurality (paragraph [0173], the IP address of the FSVM…may also be moved to the selected FSVM).
It would have been obvious to one skilled in the art at the effective filing date to combine the multiple persistent load balancer system of Sane with the virtualized server systems including scaling of file systems virtual machines of Bafna. The motivation to combine being to optimize the utilization of throughput in a high availability cluster.  The optimization of throughput of the high availability cluster being accomplished by scaling virtualized filer servers (Bafna: abstract).




With respect to claims 2, 9, 16, the combination of Sane and Bafna discloses the method of claims 1, 8, and 15, Bafna further discloses wherein measuring the load comprises generating a load score for each file server of the plurality (paragraph [0063], lines 3-17, determining the resource consumption).

With respect to claim 3, 10, and 17, the combination of Sane and Bafna discloses the method of claims 1, 8, and 15, Bafna further discloses wherein measuring the load comprises measuring the load with a load measuring agent installed on each file server of the plurality (paragraph [0066]). 

With respect to claims 4, 11, and 18, the combination of Sane and Bafna discloses the method of claims 1, 8, and 15, Bafna further discloses wherein the addresses are virtual IP addresses (paragraph [0177], lines 1-4).

With respect to claims 5, 12, and 19, the combination of Sane and Bafna discloses the method of claims 1, 8, and 15, Bafna further discloses measuring load experienced by client nodes accessing the file servers (paragraph [0063], lines 3-17, determining the resource consumption).

With respect to claims 6 and 13, the combination of Sane and Bafna discloses the method of claims 5 and 12, Bafna further discloses wherein measuring the load experienced by the client nodes comprises measuring the load with load measuring agents installed on the client nodes (paragraph [0066]).

With respect to claims 7, 14, and 20, the combination of Sane and Bafna discloses the method of claims 1, 8, and 15, Sane further discloses wherein the particular file server is a file server of the plurality that is experiencing the least load (paragraph [0039], lines 1-4).


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sim			Pat. Pub.	2002/0133491
Kumar			Patent no.	6,473,396
Arregoces		Pat. Pub.	2006/0092950
Naseh			Pat. Pub.	2006/0195607
Borthakur		Patent no.	7,191,225
Rothstein		Pat. Pub.	2007/0168495
Scheifler		Pat. Pub.	2009/0271472
Faibish			Patent no.	7,676,587
Trost			Patent no.	8,243,589
Francis			Pat. Pub.	2013/0054806
Glover			Pat. Pub.	2013/0103787
Holland			Patent no.	8,478,902
Aliminati		Pat. Pub.	2013/0179876
Britt			Patent no.	9,628,436
Bafna			Pat. Pub.	2018/0157522
Jiang			Pat. Pub.	2018/0219775
Manthiramoorthy	Pat. Pub.	2018/0302321
Jung			Pat. Pub.	2019/0188022
Gupta			Pat. Pub.	2019/0327312
Fan			Pat. Pub.	2020/0028730
Haltore			Patent no.	10,771,318
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLAKE J RUBIN/Examiner, Art Unit 2457